Case: 1:18-cv-01142-PAB Doc #: 113 Filed: 12/30/19 1 of 2. PageID #: 867




                                                            FILED
                                                       2:23 pm Dec 30 2019
                                                      Clerk U.S. District Court
                                                      Northern District of Ohio
                                                             Cleveland
Case: 1:18-cv-01142-PAB Doc #: 113 Filed: 12/30/19 2 of 2. PageID #: 868
